Exhibit 10.1
(GRAPHIC) [c49181c4918101.gif]

Credit Line Account Application and Agreement for Organizations and Businesses
HB UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS#/TIN Internal Use Only For
Internal Use Only Variable Credit Line Account at UBS Credit Corp GQ Fixed
Credit Line Account at UBS Credit Corp G9 Collateral Account(s) at UBS Financial
Services Inc. Insert the Information below for each UBS Financial Services Inc.
account to be pledged to secure the Borrower’s credit line. Full Collateral
(Securities) Account Title Branch Account Number FA# 1) Hutchinson Technology
Incorporated Chicago CP-75940 2) 3) 4) 5) 6) Credit Line Account Select the type
of credit line account: þ Variable Credit Line Account o Fixed Credit Line
Account o Both If you do not indicate your preference you will be deemed to have
selected the “Both” option. Account Ownership is this entity / organization a
business that provides commercial goods or services (i.e., an operating entity)?
þ Yes o No Any changes or corrections to the information on this application
must be initialed by you. Select the Organization/Business Structure: þ
Corporation o Corp- Subchapter ’S’ o Limited Liability Company (LLC) o Limited
Liability Partnership (LLP) o Limited Liability-Limited Partnership (LLLP) o
Sole Proprietorship o Partnership-General o Partnership-Limited o Association o
Partnership-Invest Club o Invest Club Membership o Fed Charter-Credit Union o
Foundation-not for profit o Endowment-not for profit o State Charter-S&L Bank o
State Charter-Savings Bank o State Charter-Comm Bank o State Charter-Trust Co. o
State Charter-Credit Union o State Charter-Indus Loan o Fed Charter-Savings
Assoc o Fed Charter-Nat’l Bank o Fed Charter-Trust Co. o Govt Agency-Federal o
Govt Agency-Local Ent o Govt Agency-State Borrower Information This section
should be completed by the Organization/Business. Borrower Organization /
Business Name Hutchinson Technology Incorporated Organization/Business is
(please complete each item that applies): 1) þ Incorporated o Unincorporated 2)
o For Profit o Not For Profit Industry Group (e.g., Construction, Service,
etc.): Manufacturer Is the Organization/Business publicly listed? o No þ Yes;
specify: NASDAQ HTCH Exchange (NYSE, AMEX, or NASDAQ) Ticker Symbol Place of
Formation / Incorporation þ USA (if formed/incorporated, specify State):
Minnesota Other (specify) TIN: Date of Incorporation / Establishment: 410901840
1965 Location of Address þ Business — Primary o Other (please specify) Street
Address (If a P.O. Box, complete the Additional Address information on page 3.):
40 West Highland Park Drive NE City: Hutchinson State: MN ZIP: 55350 Business
Telephone Number: (320) 587-3797 ©2008 UBS Credit Corp. All rights reserved.
Sign and date the application on page 4



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918102.gif]

UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS#/TIN Internal Use Only
Borrower Financial and Ownership Information — FY 2008 Annual Income: Liquid
Assets: ($118M) $365M Net Worth Fiscal Year End (indicate month) $437M September
Do you receive a substantial amount of your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States? þ Yes o No if yes,
specify: Asia, Europe Country(ies): Does the Borrower own 10% or more of the
shares of any publicly traded company? o Yes þ No if yes, specify company and %:
% Are any of the Borrowers, business owners or directors/principal officers a
control person of UBS AG or its subsidiaries or affiliates?* o Yes þ No if yes,
please specify company and %: % Is the Borrower an officer or member of the
board of directors of UBS AG, its subsidiaries or affiliates?* o Yes þ No if
yes, please specify: Subsidiary or Affiliate Employee Name and SS# Is the
Borrower an immediate family member of an executive officer or member of the
board of directors of UBS AG? Immediate family member means a spouse or any
other relative residing in the Borrower’s household to whom the Borrower lends
financial support. o Yes þ No if yes, please specify: Subsidiary or Affiliate
Employee Name and SS# Will any of the loan proceeds be used to repay any debt or
obligation owed to, or purchase an asset from, UBS AG or its subsidiaries or
affiliates? o Yes þ No if yes, please specify: Subsidiary or Affiliate *For
purposes these questions, "control" means a person or entity that either (a)
owns, controls or has the power to vote 25% or more of any class of voting
securities, (b) has the ability to control the election of the majority of the
directors of a company, or (c) has the power to exercise a controlling influence
over management policies. A person or entity is presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and (i) the person is an
executive officer or director of the company or (ii) no other person has a
greater percentage of that class of voting securities. Principal
Officer/Beneficial Owner Complete this section for the Principal Officer(s) of
the borrower, or beneficial owner for an LLC. To include additional principal
officers please photocopy this page and submit it with the application.
Principal Officer Name SS# Wayne Fortun ###-##-#### Country of Citizenship: Date
of Birth 03/02/1948 þ USA o Other (specify) Passport/CEDULA and Green Card#: (If
non-U.S. and no SS# specified) 207154042 / Passport/CEDULA Country of Issuance:
USA Street Address: 22705 Lake Hook Road City: State: ZIP Hutchinson MN 55350
Telephone Number: (320) 587-6918 Principal Officer Name SS# John Ingleman
###-##-#### Country of Citizenship: Date of Birth 02/03/1946 þ USA o Other
(specify) Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)
211645058 / Passport/CEDULA Country of Issuance: USA Street Address: 7345
Nottingham City: State: ZIP Lakeshore MN 56468 Telephone Number: (218) 963-9567
2 ©2008 UBS Credit Corp. All rights reserved Sign and date the application on
page 4



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918103.gif]

UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS#/TIN Internal Use Only Credit
Line Account Features Check Writing if you would like to receive Credit Line
checks for your credit line account, please enroll below: Check here if you
would like Credit Line checks. Checks will be in the name of the Borrower.
Please print the address that you would like to appear on your checks. Alternate
Mailing Address for checks Print the mailing address for the delivery of checks
if different from the address on the checks: UBS Credit Corp Wire Instructions
are as follows: UBS AG ABA # 026007993 A/C#101-wa-258661-000 A/C Name: UBS
Credit Corp Senior Political Affiliation Are you, any authorized signatories,
beneficial owners, trustees, powers of attorney or other individuals with
authority to effect transactions, or any of their immediate family members or
close associates a: I) Current U.S. political official (as defined in section B
below)? No Yes; complete: A) Political Official’s Name: ___________________ B)
Current Position: President Vice President US Cabinet Member Speaker of the
House of Representatives Supreme Court Justice Chairman of the joint Chiefs of
Staff Ambassador C) Relationship to Client(s): Self Immediate family member
Close associate Associated with business or trust II) Current or former Senior
non-U.S. political official, non-U.S. Religious Group/Organization, or
Senior/Influential No Yes; complete: representative of a non-U.S. Religious
Group/Organization? Political Official’s Name: ___________________ Current or
Former Position: ___________________ Relationship to Client(s): Self Immediate
family member Close associate Associated with business or trust Duplicate Party
Addendum Complete this section for each Duplicate Party to receive a duplicate
credit line account statement. Internal location Code (UBS financial Services
Inc. Use only) Name: Country of Citizenship: USA Other (specify): Street
Address: City: State: ZIP: Additional Address Information If the Borrower’s
mailing address is a P.O. Box please provide a legal residence address below.
First Name: Last Name: Street Address: Location of Address: Business - Primary
Business - Secondary City: State: ZIP: Other (Specify): ©2008 UBS Credit Corp.
All rights reserved. Sign and date the application on page 4 3



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918104.gif]

UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS# / TIN Internal Use Only
Credit Line Agreement Borrower Agreement BY SIGNING BELOW, THE BORROWER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT: A The Borrower has received and read
a copy of this Borrower Agreement, the attached Credit Line Account Application
and Agreement (including the Credit Line Agreement following this Borrower
Agreement) and the Loan Disclosure Statement explaining the risk factors that
the Borrower should consider before obtaining a loan secured by the Borrower’s
securities account. The Borrower agrees to be bound by the terms and conditions
contained in the Credit Line Account Application and Agreement (including the
Credit Line Agreement following this Borrower Agreement) (which terms and
conditions are incorporated by reference). Capitalized terms used in this
Borrower Agreement have the meanings set forth in the Credit Line Agreement. B
THE BORROWER UNDERSTANDS AND AGREES THAT UBS CREDIT CORP MAY DEMAND FULL OR
PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT
CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE
ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER
UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE
REQUIREMENTS. THE BORROWER UNDERSTANDS THAT UBS CREDIT CORP MAY, AT ANY TIME, IN
ITS DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR
NOT AN EVENT HAS OCCURRED. C UNLESS DISCLOSED IN WRITING TO UBS CREDIT CORP AT
THE TIME Of THIS AGREEMENT, AND APPROVED BY UBS CREDIT CORP, THE BORROWER AGREES
NOT TO USE THE PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN
SECURITIES OR TO REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR TRADE IN
SECURITIES OR (II) TO ANY AFFILIATE OF UBS CREDIT CORP. THE BORROWER WILL BE
DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER REQUESTS AN ADVANCE. D
THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT DECLINE
BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS CREDIT CORP MAY
REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF THE
BORROWER’S LOAN AND/OR SELL THE BORROWER’S SECURITIES. ANY REQUIRED LIQUIDATIONS
MAY INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES. E Neither UBS Credit Corp nor UBS Financial Services
Inc. provides legal or tax advice and nothing herein shall be construed as
providing legal or tax advice. F Upon execution of this Credit Line Account
Application and Agreement, the Borrower declares that all of the information
requested in the Application and supplied by the Borrower is true and accurate
and further agrees to promptly notify UBS Credit Corp in writing of any material
changes to any or all of the information contained in the Application including
information relating to the Borrower’s financial situation. G Subject to any
applicable financial privacy laws and regulations data regarding the Borrower
and the Borrower’s securities accounts may be shared with UBS Credit Corp
affiliates. Subject to any applicable financial privacy laws and regulations,
the Borrower requests that UBS Credit Corp share such personal financial data
with non-affiliates of UBS Credit Corp as is necessary or advisable to effect,
administer or enforce, or to service, process or maintain, all transactions and
accounts contemplated by this Agreement. H The Borrower authorizes UBS Credit
Corp and UBS Financial Services Inc. to obtain a credit report or other credit
references concerning the Borrower (including making verbal or written inquiries
concerning credit history) or to otherwise verify or update credit information
given to UBS Credit Corp at any time. The Borrower authorizes the release of
this credit report or other credit information to UBS Credit Corp affiliates as
it deems necessary or advisable to effect, administer or enforce, or to service,
process or maintain all transactions and accounts contemplated by this
Agreement, and for the purpose of offering additional products, from time to
time, to the Borrower. The Borrower authorizes UBS Credit Corp to exchange
Borrower information with any party it reasonably believes is conducting a
legitimate credit inquiry in accordance with the Fair Credit Reporting Act. UBS
Credit Corp may also share credit or other transactional experience with the
Borrower’s designated UBS Financial Services Inc. Financial Advisor or other
parties designated by the Borrower. I UBS Credit Corp is subject to examination
by various federal, state and self-regulatory organizations and the books and
records maintained by UBS Credit Corp are subject to inspection and subpoena by
these regulators and by federal, state, and local law enforcement officials. The
Borrower also acknowledges that such regulators and officials may, pursuant to
treaty or other arrangements, in turn disclose such information to the officials
or regulators of other countries, and that U.S. courts may be required to compel
UBS Credit Corp to disclose such information to the officials or regulators of
other countries. The Borrower agrees that UBS Cedit Corp may disclose to such
regulators and officials information about the Borrower and transactions in the
credit line account or other accounts at UBS Credit Corp without notice to the
Borrower. In addition, UBS Credit Corp may in the context of a private dispute
be required by subpoena or other judicial process to disclose information or
produce documentation related to the Borrower, the credit line account or other
accounts at UBS Credit Corp. The Borrower acknowledges and agrees that UBS
Credit Corp reserves the right, in its sole discretion, to respond to subpoenas
and judicial process as it deems appropriate. J To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. When the Borrower opens an account with UBS
Credit Corp, UBS Credit Corp will ask for the Borrower’s name, address, and
other information that will allow UBS Credit Corp to identify the Borrower, UBS
Credit Corp may also ask to see other identifying documents. UBS Financial
Services Inc. and UBS Credit Corp are firmly committed to compliance with all
applicable laws, rules and regulations, including those related to combating
money laundering. The Borrower understands and agrees that the Borrower must
take all necessary steps to comply with the anti-money laundering laws, rules
and regulations of the Borrower’s country of origin, country of residence and
the situs of the Borrower’s transaction. K UBS Credit Corp and its affiliates
will act as creditors and, accordingly, their interests may be inconsistent
with, and potentially adverse to, the Borrower’s interests. As a lender and
consistent with normal lending practice, UBS Credit Corp may take any steps
necessary to perfect its interest in the Credit Line, issue a call for
additional collateral or force the sale of the Borrower’s securities if the
Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Credit Corp nor UBS financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Credit
Corp will act as a creditor and UBS Financial Services Inc. will act as a
securities intermidiary. L The Borrower understands that, if the Collateral
Account is a managed account with UBS Financial Services Inc. (i) in addition to
any fees payable to UBS Financial Services Inc. in connection with the
Borrower’s managed account, interest will be payable to the Bank on an amount
advanced to the Borrower in connection with the Credit line Account, and (ii)
the performance of the managed account might not exceed the managed account fees
and the interest expense payable to the Bank in which case the Borrower’s
overall rate of return will be less than the costs associated with the managed
account. M UBS Credit Corp may provide copies of all credit line account
statements to UBS Financial Services Inc. and to any Guarantor. The Borrower
acknowledges and agrees that UBS Credit Corp may share any and all information
regarding the Borrower and the Borrower’s accounts at UBS Credit Corp with UBS
Financial Services inc. UBS Financial Services Inc. may provide copies of all
statements and confirmations concerning each Collateral Account to UBS Credit
Corp at such times and in such manner as UBS Credit Corp may request and may
share with UBS Credit Corp any and all information regarding the Borrower and
the Borrower’s accounts with UBS Financial Services Inc. IN WITNESS WHEREOF, the
undersigned (“Borrower”) has signed this Agreement, or has caused this Agreement
to be signed in its name by its duly authorized representatives, as of the date
indicated below. DATE: December 19, 2008 Name of Borrower: HUTCHINSON TECHNOLOGY
INCORPORATED By: /s/ Ruth N. Bauer (Signature of Authorized Signatory of
Borrower)* Title: Treasurer (Title of Authorized Signatory of Borrower) By:
(Signature of Authorized Signatory of Borrower)* Title: (Title of Authorized
Signatory of Borrower) The authorized signatory of the Borrower must be one of
the Authorized Persons designated on the applicable UBS Credit Corp supplemental
form excecuted by the Borrower (e.g., the Supplemental Corporate Resolution Form
(HP Form)). ©2008 UBS Credit Corp. All rights reserved. Sign and date the
application on page 4 4



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918105.gif]

UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS#/TIN Internal Use Only Credit
Line Agreement Credit Line Agreement — Demand Facility THIS CREDIT LINE
AGREEMENT (as it may be amended, supplemented or otherwise modified from time to
time, this “Agreement”) is made by and between the party or parties signing as
the Borrower on the Application to which this Agreement is attached (together
and individually, the “Borrower”) and UBS Credit Corp (the “Bank”) and, together
with the Application, establishes the terms and conditions that will govern the
uncommitted demand loan facility made available to the Borrower by the Bank.
This Agreement becomes effective upon the earlier of (i) notice from the Bank
(which notice may be oral or written) to the Borrower that the Credit Line has
been approved and (ii) the Bank making an Advance to the Borrower. 1)
Definitions • “Advance” means any Fixed Rate Advance or Variable Rate Advance
made by the Bank pursuant to this Agreement. • “Advance Advice” means a written
or electronic notice by the Bank, sent to the Borrower, the Borrower’s financial
advisor at UBS Financial Services Inc. or any other party designated by the
Borrower to receive the notice, confirming that a requested Advance will be a
Fixed Rate Advance and specifying the amount, fixed rate of interest and
Interest Period for the Fixed Rate Advance. • “Application” means the Credit
Line Account Application and Agreement that the Borrower has completed and
submitted to the Bank and into which this Agreement is incorporated by
reference. • “Approved Amount” means the maximum principal amount of Advances
that is permitted to be outstanding under the Credit Line at any time, as
specified in writing by the Bank. • “Breakage Costs” and “Breakage Fee” have the
meanings specified in Section 6(b). • “Business Day” means a day on which both
of the Bank and UBS Financial Services Inc. are open for business. For notices
and determinations of LIBOR, Business Day must also be a day for trading by and
between banks in U.S. dollar deposits in the London interbank market. •
“Collateral” has the meaning specified in Section 8(a). • “Collateral Account”
means, individually and collectively, each account of the Borrower or Pledgor at
UBS Financial Services Inc. or UBS International Inc., as applicable, that is
either identified as a Collateral Account on the Application to which this
Agreement is attached or subsequently identified as a Collateral Account by the
Borrower or Pledgor, either directly or indirectly through the Borrower’s or
Pledgor’s UBS Financial Services Inc. financial advisor, together with all
successors to those identified accounts, irrespective of whether the successor
account bears a different name or account number. • “Credit Line” has the
meaning specified in Section 2(a). • “Credit Line Account” means each Fixed Rate
Account and each Variable Rate Account of the Borrower that is established by
the Bank in connection with this Agreement and either identified on the
Application or subsequently identified as a Credit Line Account by the Bank by
notice to the Borrower, together with all successors to those identified
accounts, irrespective of whether any successor account bears a different name
or account number. • “Credit Line Obligations” means, at any time of
determination, the aggregate of the outstanding principal amounts of all
Advances, together with all accrued but unpaid interest on the outstanding
principal amounts, any and all fees or other charges payable in connection with
the Advances and any costs of collection (including reasonable attorneys’ fees)
and other amounts payable by the Borrower under this Agreement, and any and all
other present or future obligations of the Borrower and the other respective
Loan Parties under this Agreement and the related agreements, whether absolute
or contingent, whether or not due or mature. • “Event” means any of the events
listed in Section 10. • “Fixed Rate Advance” means any advance made under the
Credit Line that accrues interest at a fixed rate. • “Guarantor” means any party
who guaranties the payment and performance of the Credit Line Obligations. •
“Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees to
guaranty payment of the Credit Line Obligations. • “Interest Period” means, for
a Fixed Rate Advance, the number of days, weeks or months requested by the
Borrower and confirmed in the Advance Advice relating to the Fixed Rate Advance,
commencing on the date of (i) the extension of the Fixed Rate Advance or (ii)
any renewal of the Fixed Rate Advance and, in each case, ending on the last day
of the period. If the last day is not a Business Day, then the Interest Period
will end on the immediately succeeding Business Day. If the last Business Day
would fall in the next calendar month, the Interest Period will end on the
immediately preceding Business Day. Each monthly or longer Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) will end on the last Business Day of the appropriate calendar month. •
“Joint Borrower” has the meaning specified in Section 7(a). • “LIBOR” means, as
of any date of determination: (i) for Variable Rate Advances, the prevailing
London Interbank Offered Rate for deposits in U.S. dollars having a maturity of
30 days as published in The Wall Street Journal “Money Rates” Table on the date
of the Advance; and (ii) for Fixed Rate Advances of one (1) year or less, the
prevailing London Interbank Offered Rate for deposits in U.S. dollars having a
maturity corresponding to the length of the Interest Period applicable to the
Advance as quoted by the Bloomberg service at 4:00 a.m. Eastern Standard Time on
the date of the Advance. If the rate ceases to be regularly published by The
Wall Street Journal or stated by the Bloomberg Service, as applicable, LIBOR
will be determined by the Bank in its sole and absolute discretion. For any day
that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day. • “Loan Party” means each Borrower, Guarantor and
Pledgor, each in their respective capacities under this Agreement or any related
agreement. • “Person” means any natural person, company, corporation, firm,
partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity. • “Pledgor”
means each Person who pledges to the Bank any Collateral to secure the Credit
Line Obligations (or to secure the © 2008 UBS Credit Corp. All rights reserved.
Sign and date the application on page 4 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918106.gif]

UBS Credit Corp Variable Credit Line Account Number: (if applicable) GQ Fixed
Credit Line Account Number: (if applicable) G9 SS#/TIN Internal Use Only Credit
Line Agreement obligations of any Guarantor with respect to the guaranty of the
Credit Line Obligations). Pledgors will include (i) each Borrower who pledges
Collateral to secure the Credit Line Obligations, (ii) each Guarantor who has
pledged collateral to secure the Credit Line Obligations or its obligations
under a Guaranty Agreement, (iii) any spouse of a Borrower who executes a
spouse’s pledge and consent agreement with respect to a jointly held collateral
account, (iv) any other joint account holder who executes a joint account holder
pledge and consent agreement with respect to a jointly held collateral account,
and (v) any other Person who executes a pledge agreement with respect to the
Credit Line. • “Premier Credit Line” means any Credit Line with an Approved
Amount equal to or greater than $250,000. • “Prime Credit Line” means any Credit
Line with an Approved Amount less than $250,000. • “Prime Rate” means the
floating “Prime Rate” as published in The Wall Street Journal “Money Rates”
Table from time to time. The Prime Rate will change as and when the Prime Rate
as published in The Wall Street Journal changes. In the event that The Wall
Street Journal does not publish a Prime Rate, the Prime Rate will be the rate as
determined by the Bank in its sole and absolute discretion. • “Securities
Intermediary” has the meaning specified in Section 9. • “UBS Credit Corp Fixed
Funding Rate” means, as of any date of determination for Fixed Rate Advances of
greater than one (1) year, an internally computed rate established from
time-to-time by the Bank, in its sole discretion, based upon the LIBOR swap
curve for a corresponding period as well as the Bank’s assessment of other
lending rates charged in the financial markets. • “UBS Financial Services Inc.”
means UBS Financial Services Inc. and its successors. • “UBS-I” means UBS
International Inc. and its successors. • “Variable Rate Advance” means any
advance made under the Credit Line that accrues interest at a variable rate.” 2)
Establishment of Credit Line; Termination a) Upon the effectiveness of this
Agreement, the Bank establishes an UNCOMMITTED, DEMAND revolving line of credit
(the “Credit Line”) in an amount up to the Approved Amount. The Bank may, from
time to time upon request of the Borrower, without obligation and in its sole
and absolute discretion, authorize and make one or more Advances to the
Borrower. The Borrower acknowledges that the Bank has no obligation to make any
Advances to the Borrower. The Bank may carry each Variable Rate Advance in a
Variable Rate Account and may carry each Fixed Rate Advance in a Fixed Rate
Account, but all Advances will constitute extensions of credit pursuant to a
single Credit Line. The Approved Amount will be determined, and may be adjusted
from time to time, by the Bank in its sole and absolute discretion. b) the
borrower and each other loan party understand and agree that the bank may demand
full or partial payment of the credit line obligations, at its sole and absolute
discretion and without cause, at any time, and that neither fixed rate advances
nor variable rate advances are extended for any specific term or duration. c)
unless disclosed in writing to the bank at the time of the application, and
approved by the bank, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK.
THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH
TIME IT REQUESTS AN ADVANCE. d) Prior to the first Advance under the Credit
Line, the Borrower must sign and deliver to the Bank a Federal Reserve Form U-1
and all other documentation as the Bank may require. The Borrower acknowledges
that neither the Bank nor any of its affiliates has advised the Borrower in any
manner regarding the purposes for which the Credit Line will be used. e) The
Borrower consents and agrees that, in connection with establishing the Credit
Line Account, approving any Advances to the Borrower or for any other purpose
associated with the Credit Line, the Bank may obtain a consumer or other credit
report from a credit reporting agency relating to the Borrower’s credit history.
Upon request by the Borrower, the Bank will inform the Borrower: (i) whether or
not a consumer or other credit report was requested; and (ii) if so, the name
and address of the consumer or other credit reporting agency that furnished the
report. f) The Borrower understands that the Bank will, directly or indirectly,
pay a portion of the interest that it receives to the Borrower’s financial
advisor at UBS Financial Services Inc. or one of its affiliates. To the extent
permitted by applicable law, the Bank may also charge the Borrower fees for
establishing and servicing the Credit Line Account. g) Following each month in
which there is activity in the Borrower’s Credit Line Account in amounts greater
than $1, the Borrower will receive an account statement showing the new balance,
the amount of any new Advances, year to date interest charges, payments and
other charges and credits that have been registered or posted to the Credit Line
Account. h) Each of the Loan Parties understands and agrees that the Bank may,
at any time, in its sole and absolute discretion, terminate and cancel the
Credit Line regardless of whether or not an Event has occurred. In the event the
Bank terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement. 3) Terms of Advances a)
Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to promptly provide all documents, financial or other information in connection
with any Advance as the Bank may request. Advances will be made by wire transfer
of funds to an account as specified in writing by the Borrower or by any other
method agreed upon by the Bank and the Borrower. The Borrower acknowledges and
agrees that the Bank will not make any Advance to the Borrower unless the
collateral maintenance requirements that are established by the Bank in its sole
and absolute discretion have been satisfied. b) Each Advance made under a
Premier Credit Line will be a Variable Rate Advance unless otherwise designated
as a Fixed Rate Advance in an Advance Advice sent by the Bank to the Borrower.
The Bank will not designate any Advance as a Fixed Rate Advance unless it has
been requested to do so by the Borrower (acting directly or indirectly © 2008
UBS Credit Corp. All rights reserved. Sign and date the application on page 4 6



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918107.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS# / TIN
Internal Use Only through the Borrower’s UBS Financial Services Inc. financial
advisor or other agent designated by the Borrower and acceptable to the Bank).
Each Advance Advice will be conclusive and binding upon the Borrower, absent
manifest error, unless the Borrower otherwise notifies the Bank in writing no
later than the close of business, New York time, on the third Business Day after
the Advance Advice is received by the Borrower. c) Each Advance made under a
Prime Credit Line will be a Variable Advance. d) Unless otherwise agreed by the
Bank: (i) all Fixed Rate Advances must be in an amount of at least $100,000; and
(ii) all Variable Rate Advances taken by wire transfer must be in an amount of
at least $2,500. If the Borrower is a natural person, the initial Variable Rate
Advance under the Credit Line must be in an amount equal to at least $25,001
(the “Initial Advance Requirement”). If the initial Advance requested by the
Borrower is made in the form of a check drawn on the Credit Line that does not
satisfy the Initial Advance Requirement, then, in addition to and not in
limitation of the Bank’s rights, remedies, powers or privileges under this
Agreement or applicable law, the Bank may, in its sole and absolute discretion:
(i) pay the check drawn by the Borrower if, prior to paying that check, the Bank
makes another Advance to the Borrower, which Advance shall be in an amount not
less than $25,001; or (ii) pay the check drawn by the Borrower; or (iii) decline
to pay (bounce) the check. If the Bank elects option (ii), no interest shall
accrue on the amount of the Advance made by paying the check, and the amount of
that Advance shall be due and payable to the Bank immediately (with or without
demand by the Bank). 4) Interest a) Each Fixed Rate Advance will bear interest
at a fixed rate and for the Interest Period each as specified in the related
Advance Advice. The rate of interest payable on each Fixed Rate Advance will be
determined by adding a percentage rate to (i) LIBOR, if the Fixed Rate Advance
is for a period of one (1) year or less or (ii) the UBS Credit Corp Fixed
Funding Rate, if the Fixed Rate Advance is for a period of greater than one (1)
year, as of the date that the fixed rate is determined. b) Each Variable Rate
Advance under a Premier Credit Line will bear interest at a variable rate equal
to LIBOR, adjusted daily, plus the percentage rate that (unless otherwise
specified by the Bank in writing) is shown on Schedule I below for the Approved
Amount of the Credit Line. For Premier Credit Lines, the rate of interest
payable on Variable Rate Advances is subject to change without notice in
accordance with fluctuations in LIBOR and in the Approved Amount. On each day
that LIBOR changes or the Approved Amount crosses one of the thresholds that is
indicated on Schedule I (or that is otherwise specified by the Bank in writing),
the interest rate on all Variable Rate Advances will change accordingly. c) Each
Variable Rate Advance under a Prime Credit Line will bear interest at a variable
rate equal to the Prime Rate, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on the attached
Schedule II and that corresponds to the aggregate principal amount outstanding
under the Prime Credit Line on that day. For Prime Credit Lines, the rate of
interest payable on Variable Rate Advances is subject to change without notice
in accordance with fluctuations in the Prime Rate and in the aggregate amount
outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly. 5) Payments a) Each Fixed Rate Advance
will be due and payable in full ON DEMAND or, if not earlier demanded by the
Bank, on the last day of the applicable Interest Period. Any Fixed Rate Advance
as to which the Bank has not made a demand for payment and that is not paid in
full or renewed, which renewal is in the sole and absolute discretion of the
Bank, (pursuant to procedures as may be established by the Bank) as another
Fixed Rate Advance on or before the last day of its Interest Period, will be
automatically renewed on that date as a U.S. dollar denominated, Variable Rate
Advance in an amount (based, in the case of any conversion of a non-U.S. dollar
denominated Fixed Rate Advance, upon the applicable, spot currency exchange rate
as of the maturity date, as determined by the Bank) equal to the unpaid
principal balance of the Fixed Rate Advance plus any accrued but unpaid interest
on the Fixed Rate Advance, which Variable Rate Advance will then accrue
additional interest at a variable rate as provided in this Agreement. b) Each
Variable Rate Advance will be due and payable ON DEMAND. c) The Borrower
promises to pay the outstanding principal amount of each Advance, together with
all accrued but unpaid interest on each Advance, any and all fees or other
charges payable in connection with each Advance, on the date the principal
amount becomes due (whether by reason of demand, the occurrence of a stated
maturity date, by reason of acceleration or otherwise). The Borrower further
promises to pay interest in respect of the unpaid principal balance of each
Advance from the date the Advance is made until it is paid in full. All interest
will be computed on the basis of the number of days elapsed and a 360-day year.
Interest on each Advance will be payable in arrears as follows: (i) for Fixed
Rate Advances — on the last day of the Interest Period (or if the Interest
Period is longer than three months, on the last day of each three month period
following the date of the Advance) and on each date that all or any portion of
the principal amount of the Fixed Rate Advance becomes due or is paid; and (ii)
for Variable Rate Advances — on the twenty-second day of each month other than
December, and on the thirty-first day of December, and on each date that all or
any portion of the principal amount of the Variable Rate Advance becomes due or
is paid. To the extent permitted by law, and without limiting any of the Bank’s
other rights and remedies under the Agreement, interest charges on any Advance
that are not paid when due will be treated as principal and will accrue interest
at a variable rate from the date the payment of interest was due until it is
repaid in full. d) All payments of principal, interest or other amounts payable
under this Agreement will be made in immediately available funds and in the same
currency in which the Advance was made, which unless otherwise agreed by the
Bank, will be U.S. dollars. UBS Financial Services Inc. or UBS International
Inc., as applicable, may act as collecting and servicing agent for the Bank for
the Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply © 2008 UBS Credit Corp. All rights
reserved. Sign and date the application on page 4 7



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918108.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS# / TIN
Internal Use Only the proceeds of any payments in the following order; first to
any Breakage Costs, Breakage Fee, other fees, costs of collection and expenses,
second to the outstanding principal amount of the related Advance and third to
accrued interest. e) All payments must be made to the Bank free and clear of any
and all present and future taxes (including withholding taxes), levies, imposts,
duties, deductions, fees, liabilities and similar charges other than those
imposed on the overall net income of the Bank. If so requested by the Bank, the
Borrower will deliver to the Bank the original or a certified copy of each
receipt evidencing payment of any taxes or, if no taxes are payable in respect
of any payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes. If any taxes or
other charges are required to be withheld or deducted from any amount payable by
the Borrower under this Agreement, the amount payable will be increased to the
amount which, after deduction from the increased amount of all taxes and other
charges required to be withheld or deducted from the amount payable, will yield
to the Bank the amount stated to be payable under this Agreement. If any of the
taxes or charges are paid by the Bank, the Borrower will reimburse the Bank on
demand for the payments, together with all interest and penalties that may be
imposed by any governmental agency. None of the Bank, UBS Financial Services
Inc., UBS-I or their respective employees has provided or will provide legal
advice to the Borrower or any Loan Party regarding compliance with (or the
implications of the Credit Line and the related guaranties and pledges under)
the laws (including tax laws) of the jurisdiction of the Borrower or any Loan
Party or any other jurisdiction. The Borrower and each Loan Party are and shall
be solely responsible for, and the Bank shall have no responsibility for, the
compliance by the Loan Parties with any and all reporting and other requirements
arising under any applicable laws. f) In no event will the total interest and
fees, if any, charged under this Agreement exceed the maximum interest rate or
total fees permitted by law. In the event any excess interest or fees are
collected, the same will be refunded or credited to the Borrower. If the amount
of interest payable by the Borrower for any period is reduced pursuant to this
Section 5(f), the amount of interest payable for each succeeding period will be
increased to the maximum rate permitted by law until the amount of the reduction
has been received by the Bank. 6) Prepayments; Breakage Charges a) The Borrower
may repay any Variable Rate Advance at any time, in whole or in part, without
penalty. b) The Borrower may repay any Fixed Rate Advance, in whole or in part.
The Borrower agrees to reimburse the Bank, immediately upon demand, for any loss
or cost (“Breakage Costs”) that the Bank notifies the Borrower has been incurred
by the Bank as a result of (i) any payment of the principal of a Fixed Rate
Advance before the expiration of the Interest Period for the Fixed Rate Advance
(whether voluntarily, as a result of acceleration, demand or otherwise), or (ii)
the Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date. Breakage Costs
will be calculated by determining the differential between the stated rate of
interest (as determined in accordance with Section 4(a) of the Agreement) for
the Fixed Rate Advance and prevailing LIBOR and multiplying the differential by
the sum of the outstanding principal amount of the Fixed Rate Advance (or the
principal amount of Fixed Rate Advance not taken by the Borrower) multiplied by
the actual number of days remaining in the Interest Period for the Fixed Rate
Advance (based upon a 360-day year). The Borrower also agrees to promptly pay to
the Bank an administrative fee ( “Breakage Fee”) in connection with any
permitted or required prepayment. The Breakage Fee will be calculated by
multiplying the outstanding principal amount of the Fixed Rate Advance (or the
principal amount of Fixed Rate Advance not taken by the Borrower) by two basis
points (0.02%) (with a minimum Breakage Fee of $100.00). Any written notice from
the Bank as to the amount of the loss or cost will be conclusive absent manifest
error. 7) Joint Credit Line Account Agreement; Suspension and Cancellation a) If
more than one Person is signing this Agreement as the “Borrower”, each party (a
“Joint Borrower”) will be jointly and severally liable for the Credit Line
Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower. b) Any Joint Borrower may request
the Bank to suspend or cancel the Credit Line by sending the Bank a written
notice of the request addressed to the Bank at the address shown on the
Borrower’s periodic Credit Line Account statements. Any notice will become
effective three Business Days after the date that the Bank receives it, and each
Joint Borrower will continue to be responsible for paying: (i) the Credit Line
Obligations as of the effective date of the notice, and (ii) all Advances that
any Joint Borrower has requested but that have not yet become part of the Credit
Line Obligations as of the effective date of the notice. No notice will release
or in any other way affect the Bank’s interest in the Collateral. All subsequent
requests to reinstate credit privileges must be signed by all Joint Borrowers
comprising the Borrower, including the Joint Borrower requesting the suspension
of credit privileges. Any reinstatement will be granted or denied in the sole
and absolute discretion of the Bank. c) All Credit Line Obligations will become
immediately due and payable in full as of the effective date of any suspension
or cancellation of the Credit Line. The borrower will be responsible for the
payment of all charges incurred on the Advances after the effective date. The
Bank will not release any Loan Party from any of the obligations under this
Agreement or any related agreement until the Credit Line Obligations have been
paid in full and this Agreement has been terminated. 8) Collateral; Grant of
Security Interest; Set-off a) To secure payment or performance of the Credit
Line Obligations, the Borrower assigns, transfers and pledges to the Bank, and
grants to the Bank a first priority lien and security interest in the following
assets and rights of the Borrower, wherever located and whether owned now or
acquired or arising in the future: (i) each Collateral Account; (ii) any and all
money, credit balances, certificated and uncertificated securities, security
entitlements, commodity contracts, certificates of deposit, instruments,
documents, partnership interests, general intangibles, financial assets and
other investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates; (iv)
any and all accounts of the Borrower at the Bank or any of its affiliates; (v)
any and all supporting obligations and other © 2008 UBS Credit Corp. All rights
reserved. Sign and date the application on page 4 8



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918109.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS# / TIN
Internal Use Only rights ancillary or attributable to, or arising in any way in
connection with, any of the foregoing; and (vi) any and all interest, dividends,
distributions and other proceeds of any of the foregoing, including proceeds of
proceeds (collectively, the “Collateral”). b) The Borrower and if applicable,
any Pledgor on the Collateral Account, will take all actions reasonably
requested by the Bank to evidence, maintain and perfect the Bank’s first
priority security interest in, and to enable the Bank to obtain control over,
the Collateral and any additional collateral pledged by the Pledgors, including
but not limited to making, executing, recording and delivering to the Bank (and
authorizes the Bank to file, without the signature of the Borrower and any
Pledgor where permitted by applicable law) financing statements and amendments
thereto, control agreements, notices, assignments, listings, powers, consents
and other documents regarding the Collateral and the Bank ’s security interest
in the Collateral in such jurisdiction and in a form as the Bank reasonably may
require. Each Loan Party irrevocably authorizes and appoints each of the Bank
and UBS Financial Services Inc., as collateral agent, to act as their agent and
attorney-in-fact to file any documents or to execute any documents in their
name, with or without designation of authority. Each Loan Party acknowledges
that it will be obligated in respect of the documentation as if it had executed
the documentation itself. c) The Borrower (and, if applicable, any other Pledgor
on the Collateral Account) agrees to maintain in a Collateral Account, at all
times, Collateral having an aggregate lending value as specified by the Bank
from time to time. d) The Bank’s sole duty for the custody, safe keeping and
physical preservation of any Collateral in its possession will be to deal with
the Collateral in the same manner as the Bank deals with similar property for
its own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and (ii)
immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral. e) The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that all
principal, interest, dividends, distributions, premiums or other income and
other payments received by the Bank or credited to the Collateral Account in
respect of any Collateral may be held by the Bank as additional Collateral or
applied by the Bank to the Credit Line Obligations. The Bank may create a
security interest in any of the Collateral and may, at any time and at its
option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank. f) The
Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that if a Collateral Account has margin features, the margin features
will be removed by UBS Financial Services Inc. or UBS international Inc., as
applicable, so long as there is no outstanding margin debit in the Collateral
Account. g) If the Collateral Account permits cash withdrawals in the form of
check writing, access card charges, bill payment and/ or electronic funds
transfer services (for example, Resource Management Account®, Business Services
Account BSA®, certain Basic Investment Accounts and certain accounts enrolled in
UBS Financial Services Inc. Investment Consulting Services programs), the
Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that the “Withdrawal Limit” for the Collateral Account, as described in
the documentation governing the account will be reduced on an ongoing basis so
that the aggregate lending value of the Collateral remaining in the Collateral
Account following the withdrawal may not be less than the amount required
pursuant to Section 8(c). h) In addition to the Bank’s security interest, the
Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that the Bank will at all times have a right to set off any or all of the
Credit Line Obligations at or after the time at which they become due, whether
upon demand, at a stated maturity date, by acceleration or otherwise, against
all securities, cash, deposits or other property in the possession of or at any
time in any account maintained with the Bank or any of its affiliates by or for
the benefit of the Borrower, whether carried individually or jointly with
others. This right is in addition to, and not in limitation of, any right the
Bank may have at law or otherwise. i) The Bank reserves the right to disapprove
any Collateral and to require the Borrower at any time to deposit into the
Borrower’s Collateral Account additional Collateral in the amount as the Bank
requests or to substitute new or additional Collateral for any Collateral that
has previously been deposited in the Collateral Account. 9) Control For the
purpose of giving the Bank control over each Collateral Account and in order to
perfect the Bank’s security interests in the Collateral, the Borrower and each
Pledgor on the applicable Collateral Account consents to compliance by UBS
Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary: a) The Securities Intermediary will
comply with entitlement orders originated by the Bank regarding any Collateral
Account without further consent from the Borrower or any Pledgor. The Securities
Intermediary will treat all assets credited to a Collateral Account, including
money and credit balances, as financial assets for purposes of Article 8 of the
Uniform Commercial Code. b) In order to enable the Borrower and any Pledgor on
the applicable Collateral Account to trade financial assets that are from time
to time credited to a Collateral Account, the Securities Intermediary may comply
with entitlement orders originated by the Borrower or any Pledgor on the
applicable Collateral Account (or if so agreed by the Bank, by an investment
adviser designated by the Borrower or any Pledgor on the applicable Collateral
Account and acceptable to the Bank and the Securities Intermediary) regarding
the Collateral Account, but only until the time that the Bank notifies the
Securities Intermediary, that the Bank is asserting exclusive control over the
Collateral Account. After the Securities Intermediary has received a notice of
exclusive control and has had a reasonable opportunity to comply, it will no
longer comply with entitlement orders originated by the Borrower or any Pledgor
(or by any investment adviser designated by the Borrower or any Pledgor) © 2008
UBS Credit Corp. All rights reserved. Sign and date the application on page 4 9



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918110.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS#/TIN
Internal Use Only concerning the Collateral Account. Notwithstanding the
foregoing, however, and irrespective of whether it has received any notice of
exclusive control, the Securities Intermediary will not comply with any
entitlement order originated by the Borrower or any Pledgor (or by any
investment adviser designated by the Borrower or any Pledgor) to withdraw any
financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank. 10) Remedies a) If any of
the following events (each, an “Event”) occurs: (i) the Borrower fails to pay
any amount due under this Agreement; (ii) the Borrower and/or any other relevant
Loan Party fails to maintain sufficient Collateral in a Collateral Account as
required by the Bank or any Guarantor fails to maintain collateral as required
by the Bank under its Guaranty Agreement; (iii) the Borrower or any other Loan
Party breaches or fails to perform any other covenant, agreement, term or
condition that is applicable to it under this Agreement or any related
agreement, or any representation or other statement of the Borrower (or any Loan
Party) in this Agreement or in any related agreement is incorrect in any
material respect when made or deemed made; (iv) the Borrower or any other Loan
Party dies or is declared (by appropriate authority) incompetent or of unsound
mind or is indicted or convicted of any crime or, if not an individual, ceases
to exist; (v) any voluntary or involuntary proceeding for bankruptcy,
reorganization, dissolution or liquidation or similar action is commenced by or
against the Borrower or any other Loan Party, or a trustee in bankruptcy,
receiver, conservator or rehabilitator is appointed, or an assignment for the
benefit of creditors is made, with respect to the Borrower or any other Loan
Party or its property; (vi) the Borrower or any Loan Party is insolvent, unable
to pay its debts as they fall due, stops, suspends or threatens to stop or
suspend payment of all or a material part of its debts, begins negotiations or
takes any proceeding or other step with a view to readjustment, rescheduling or
deferral of all or any part of its indebtedness, which it would or might
otherwise be unable to pay when due, or proposes or makes a general assignment
or an arrangement or composition with or for the benefit of its creditors; (vii)
a Collateral Account (or any account in which collateral provided by a Loan
Party is maintained) or any portion thereof is terminated, attached or subjected
to a levy; (viii) the Borrower or any Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time; (ix)
any indebtedness of the Borrower or any other Loan Party in respect of borrowed
money (including indebtedness guarantied by the Borrower or any other Loan
Party) or in respect of any swap, forward, cap, floor, collar, option or other
derivative transaction, repurchase or similar transaction or any combination of
these transactions is not paid when due, or any event or condition causes the
indebtedness to become, or permits the holder to declare the indebtedness to be,
due and payable prior to its stated maturity; (x) final judgment for the payment
of money is rendered against Borrower (or any Loan Party) and, within thirty
days from the entry of judgment, has not been discharged or stayed pending
appeal or has not been discharged within thirty days from the entry of a final
order of affirmance on appeal; (xi) any legal proceeding is instituted or any
other event occurs or condition exists that in the Bank’s judgment calls into
question (A) the validity or binding effect of this Agreement or any related
agreement or any of the Borrower’s (or any other Loan Party’s) obligations under
this Agreement or under any related agreement or (B) the ability of the Borrower
(or any Loan Party) to perform its obligations under this Agreement, or under
any related agreement; or (xii) the Bank otherwise deems itself or its security
interest in the Collateral insecure or the Bank believes in good faith that the
prospect of payment or other performance by any Loan Party is impaired. then,
the Credit Line Obligations will become immediately due and payable (without
demand) and the Bank may, in its sole and absolute discretion, liquidate,
withdraw or sell all or any part of the Collateral and apply the same, as well
as the proceeds of any liquidation or sale, to any amounts owed to the Bank,
including any applicable Breakage Costs and Breakage Fee. The Bank will not be
liable to any Loan Party in any way for any adverse consequences (for tax effect
or otherwise) resulting from the liquidation of appreciated Collateral. Without
limiting the generality of the foregoing, the sale may be made in the Bank’s
sole and absolute discretion by public sale on any exchange or market where
business is then usually transacted or by private sale, and the Bank may be the
purchaser at any public or private sale. Any Collateral that may decline
speedily in value or that customarily is sold on a recognized exchange or market
may be sold without providing any Loan Party with prior notice of the sale. Each
Loan Party agrees that, for all other Collateral, two calendar days notice to
the Loan Party, sent to its last address shown in the Bank’s account records,
will be deemed reasonable notice of the time and place of any public sale or
time after which any private sale or other disposition of the Collateral may
occur. Any amounts due and not paid on any Advance following an Event will bear
interest from the day following the Event until fully paid at a rate per annum
equal to the interest rate applicable to the Advance immediately prior to the
Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law. b) Nothing contained in this Section 10 will
limit the right of the Bank to demand full or partial payment of the Credit Line
Obligations, in its sole and absolute discretion and without cause, at any time,
whether or not an Event has occurred and is continuing. c) All rights and
remedies of the Bank under this Agreement are cumulative and are in addition to
all other rights and remedies that the Bank may have at law or equity or under
any other contract or other writing for the enforcement of the security interest
herein or the collection of any amount due under this Agreement. d) Any
non-exercise of rights, remedies and powers by the Bank under this Agreement and
the other documents delivered in connection with this Agreement shall not be
construed as a waiver of any rights, remedies and powers. The Bank fully
reserves its rights to invoke ©2008 UBS Credit Corp. All rights reserved. Sign
and date the application on page 4 10



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918111.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS#/TIN
Internal Use Only any of its rights, remedies and powers at any time it may deem
appropriate. 11) Representations, Warranties and Covenants by the Loan Parties
Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank: a) Except for the Bank’s rights under this Agreement and
the rights of the Securities Intermediary under any account agreement, the
Borrower and each relevant Pledgor owns the Collateral, free of any interest,
lien or security interest in favor of any third party and free of any impediment
to transfer; b) Each Loan Party: (i) if a natural Person, is of the age of
majority; (ii) is authorized to execute and deliver this Agreement and to
perform its obligations under this Agreement and any related agreement; (iii) is
not an employee benefit plan, as that term is defined by the Employee Retirement
Income Security Act of 1974, or an Individual Retirement Credit Line Account
(and none of the Collateral is an asset of a plan or account); and (iv) unless
the Loan Party advises the Bank to the contrary, in writing, and provides the
Bank with a letter of approval, where required, from its employer, is not an
employee or member of any exchange or of any corporation or firm engaged in the
business of dealing, either as a broker or as principal, in securities, bills of
exchange, acceptances or other forms of commercial paper; c) Neither the
Borrower nor any Pledgor on the Collateral Account has pledged or will pledge
the Collateral or grant a security interest in the Collateral to any party other
than the Bank or the Securities Intermediary, or has permitted or will permit
the Collateral to become subject to any liens or encumbrances (other than those
of the Bank and the Securities Intermediary), during the term of this Agreement;
d) No Loan Party is in default under any material contract, judgment, decree or
order to which it is a party or by which it or its properties may be bound; e)
Each Loan Party has duly filed all tax and information returns required to be
filed and has paid all taxes, fees, assessments and other governmental charges
or levies that have become due and payable, except to the extent such taxes or
other charges are being contested in good faith and are adequately reserved
against in accordance with GAAP. f) The Borrower and each relevant Pledgor (i)
is and at all times will continue to be the legal and beneficial owner of all
assets held in or credited to any Collateral Account or otherwise included in
the Collateral, and (ii) does not hold any assets held in or credited to any
Collateral Account or otherwise included in the Collateral in trust or subject
to any contractual or other restrictions on use that would prevent the use of
such assets to (a) repay the Bank or (b) be pledged as Collateral in favor of
the Bank. The provisions of this Section 11 will survive the termination of this
Agreement or any related agreement and the repayment of the Credit Line
Obligations. 12) Indemnification: Limitation on Liability of the Bank and the
Securities Intermediary Borrower agrees to indemnify and hold harmless the Bank
and the Securities Intermediary, their affiliates and their respective
directors, officers, agents and employees against any and all claims, causes of
action, liabilities, lawsuits, demands and damages, for example, any and all
court costs and reasonable attorneys fees, in any way relating to or arising out
of or in connection with this Agreement, except to the extent caused by the
Bank’s or Securities Intermediary’s breach of its obligations under this
Agreement. Neither the Bank nor the Securities Intermediary will be liable to
any party for any consequential damages arising out of any act or omission by
either of them with respect to this Agreement or any Advance or Collateral
Account. The provisions of this Section 12 will survive the termination of this
Agreement or any related agreement and the repayment of the Credit Line
Obligations. 13) Acceptance of Application and Agreement; Applicable Law THIS
APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE STATE OF
UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S AGENT, UBS
FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN RECEIVED BY UBS
FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF THE APPLICATION
AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS FINANCIAL SERVICES INC.
WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK. ALL DECISIONS MADE BY BANK
REGARDING THE CREDIT LINE WILL BE MADE IN UTAH. THIS AGREEMENT WILL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF UTAH APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN THE STATE OF UTAH AND, IN
CONNECTION WITH THE CHOICE OF LAW GOVERNING INTEREST, THE FEDERAL LAWS OF THE
UNITED STATES, EXCEPT THAT WITH RESPECT TO THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE, AND FOR PURPOSES OF THIS
AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THE
JURISDICTION OF UBS FINANCIAL SERVICES INC. AND UBS-I SHALL BE DEEMED TO BE THE
STATE OF NEW YORK. 14) Assignment This Agreement may not be assigned by the
Borrower without the prior written consent of the Bank. This Agreement will be
binding upon and inure to the benefit of the heirs, successors and permitted
assigns of the Borrower. The Bank may assign this Agreement, and this Agreement
will inure to the benefit of the Bank’s successors and assigns. 15) Amendment
This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Credit Corp Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof. 16) Severability If any provision of this
Agreement is held to be invalid, illegal, void or unenforceable, by reason of
any law, rule, administrative order or judicial ©2008 UBS Credit Corp. All
rights reserved. Sign and date the application on page 4 11



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918112.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS#/TIN
Internal Use Only or arbitral decision, the determination will not affect the
validity of the remaining provisions of this Agreement. 17) Choice of Forum;
Waiver of Jury Trial a) ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
JUDGMENT ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES
DISTRICT COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT
FOR THE STATE OF UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF
UTAH FOR THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. b) EACH OF THE LOAN
PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME, AND ON BEHALF OF
ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. c) Any arbitration proceeding
between the Borrower (or any other Loan Party) and the Securities Intermediary,
regardless of whether or not based on circumstances related to any court
proceedings between the Bank and the Borrower (or the other Loan Party), will
not provide a basis for any stay of the court proceedings. d) Nothing in this
Section 17 will be deemed to alter any agreement to arbitrate any controversies
which may arise between the Borrower (or any other Loan Party) and UBS Financial
Services Inc. or its predecessors, and any claims between the Borrower or the
Loan Party, as applicable, and UBS Financial Services Inc. or its employees
(whether or not they have acted as agents of the Bank) will be arbitrated as
provided in any agreement between the Borrower or the Loan Party, as applicable,
and UBS Financial Services Inc. 18) State Specific Provisions and Disclosures a)
For residents of Ohio: The Ohio laws against discrimination require that all
creditors make credit equally available to all creditworthy customers, and that
credit reporting agencies maintain separate credit histories on each individual
upon request. The Ohio civil rights commission administers compliance with this
law. b) For residents of Oregon: NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT
BEFORE YOU READ IT. THIS AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU
WISH TO REPAY A FIXED RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN
THE AGREEMENT. c) For residents of Vermont: NOTICE TO BORROWER: THE ADVANCES
MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND SO MAY BE COLLECTED BY THE LENDER
AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED MAY CARRY A
HIGHER OR LOWER RATE OF INTEREST. NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON
THE AGREEMENT MEANS THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF
THE BORROWER DOES NOT PAY, THE LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU. d)
For residents of California: (i) Any person, whether married, unmarried, or
separated, may apply for separate credit. (ii) As required by law, you are
notified that a negative credit report reflecting on your credit record may be
submitted to a credit reporting agency if you fail to fulfill the terms of your
credit obligations. (iii) The Borrower will notify the Bank, within a reasonable
time, of any change in the Borrower’s name, address, or employment. (iv) The
Borrower will not attempt to obtain any Advance if the Borrower knows that the
Borrower’s credit privileges under the Credit Line have been terminated or
suspended. (v) The Borrower will notify the Bank by telephone, telegraph,
letter, or any other reasonable means that an unauthorized use of the Credit
Line has occurred or may occur as the result of the loss or theft of a credit
card or other instrument identifying the Credit Line, within a reasonable time
after the Borrower’s discovery of the loss or theft, and will reasonably assist
the Bank in determining the facts and circumstances relating to any unauthorized
use of the Credit Line. 19) Account Agreement Each Loan Party acknowledges and
agrees that this Agreement supplements their account agreement(s) with the
Securities Intermediary relating to the Collateral Account and, if applicable,
any related account management agreement(s) between the Loan Party and the
Securities Intermediary. In the event of a conflict between the terms of this
Agreement and any other agreement between the Loan Party and the Securities
Intermediary, the terms of this Agreement will prevail. 20) Notices Unless
otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time. ©2008 UBS Credit Corp. All rights reserved. Sign and date the
application on page 4 12



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918113.gif]

Credit Line Agreement UBS Credit Corp Variable Credit Line Account Number: (if
applicable) GQ Fixed Credit Line Account Number: (if applicable) G9 SS#/TIN
Internal Use Only Schedule I to UBS Credit Corp Credit Line Agreement Schedule
of Percentage Spreads Over LIBOR or the UBS Credit Corp Fixed Funding Rate, as
applicable Spread Over LIBOR/UBS Credit Aggregate Approved Amount Corp Fixed
Funding Rate $250,000 to $499,999 2.750 % $500,000 to $999,999 1.750 %
$1,000,000 to $4,999,999 1.500 % $5,000,000 and over 1.250 % Schedule II to UBS
Credit Corp Credit Line Agreement Schedule of Percentage Spreads Over Prime
Outstanding Amount under Credit Line Spread Over Prime $0 to $24,999 3.125 %
$25,000 to $49,999 2.625 % $50,000 to $74,999 2.125 % $75,000 to $99,999 1.625 %
$100,000 to $249,999 1.375 % NOTICE TO CO-SIGNER (Traduccion en Ingles Se
Requiere Por La Ley) You are being asked to guarantee this debt. Think carefully
before you do. If the borrower doesn’t pay the debt, you will have to. Be sure
you can afford to pay if you have to, and that you want to accept this
responsibility. You may have to pay to the full amount of the debt if the
borrower does not pay. You may also have to pay late fees or collection costs,
which increase this amount. The creditor can collect this debt from you without
first trying to collect from the borrower. The creditor can use the same
collection methods against you that can be used against the borrower, such as
suing you, garnishing your wages, etc. If this debt is ever in default, that
fact may become a part of your credit record. This notice is not the contract
that makes you liable for the debt. AVISO PARA EL FIADOR (Spanish Translation
Required By Law) Se le esta pidiendo que garantice esta deuda. Pienselo con
cuidado antes de ponerse de acuerdo. Si la persona que ha pedido este prestamo
no paga la deuda, usted tendra que pagarla. Este seguro de que usted podra pagar
si sea obligado a pagarla y de que usted desea aceptar la responsabilidad. Si la
persona que ha pedido el prestamo no paga la deuda, es posible que usted tenga
que pagar la suma total de la deuda, mas los cargos por tardarse en el pago o el
costo de cobranza, lo cual aumenta el total de esta suma. El acreedor
(financiero) puede cobrarle a usted sin, primeramente, tratar de cobrarle al
deudor. Los mismos metodos de cobranza que pueden usarse contra el deudor,
podran usarse contra usted, tales como presentar una demanda en corte, quitar
parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de pagar
esta deuda, se puede incluir esa informacion en la historia de credito de usted.
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda. ©2008 UBS Credit Corp. All rights reserved. Sign and date the
application on page 4 13